675 S.E.2d 37 (2009)
Henry London ANDERSON, Jr., and wife, Frances W. Anderson
v.
Lee CROUCH, Margaret Collins, James E. Wallace, Jr. and Intracoastal Realty Corp.
No. 427P08.
Supreme Court of North Carolina.
March 19, 2009.
Henry W. Gorham, Christopher G. Lewis, Gregory S. Horner, Raleigh, William Robert Cherry, Jr., Wilmington, for Crouch, et al.
Anthony S. di Santi, for Anderson.

ORDER
Upon consideration of the petition filed on the 12th day of September 2008 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."
MARTIN, J., recused.